DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment filed 8/9/2022 has been entered. 
Claims 1-3 and 5-9 remain pending

Claim Objections
Claims 1-3, 5, and 7-9 are objected to because of the following informalities:  
-Claim 1, line 3, “providing that the sealing unit comprises” would be better recited as “providing the sealing unit comprising”
-Claim 1, lines 13-14, recite “an optimization routine”, however, this would be better recited as “a first optimization routine”.
-Claim 1, lines 20-21, “a result that the remaining unselected parameters calculated” would be better recited as “a result that the values of the remaining unselected parameters calculated”
-Claim 1, lines 24-25 recite “a result that at least one of the remaining, unselected parameters calculated” would be better recited as  “a result that at least one of the values of the remaining, unselected parameters calculated”
-Claim 1, lines 27-28 recite “using a further optimization routine different from the optimization routine” but this would be better recited as “using a second optimization routine different from the first optimization routine”
-Claim 2, line 2, “the remaining, unselected operating parameters calculated” would be better recited as “the values of the remaining, unselected operating parameters calculated”
-Claim 3, lines 1-2 recite “the optimization routine” but would be better recited as “the first optimization routine”.
-Claim 5, line 1, “wherein, between step A and step B” would be better recited as “wherein, between the steps of establishing a set value of the one input operating parameter and calculating values of the remaining, unselected operating parameters,”
-Claim 7, line 9, “the first and the second sealing elements” should instead recite “the sealing elements”.
-Claim 8, lines 7-9 recite “the feed direction” however this should instead be “the feed path”
-Claim 9, line 14, recite “an optimization routine”, however, this would be better recited as “a first optimization routine”.
-Claim 9, lines 19-20, “a result that the remaining unselected parameters calculated” would be better recited as “a result that the values of the remaining unselected parameters calculated”
-Claim 9, lines 23-24 recite “a result that at least one of the remaining, unselected parameters calculated” would be better recited as  “a result that at least one of the values of the remaining, unselected parameters calculated”
-Claim 9, lines 26-27 recite “using a further optimization routine different from the optimization routine” but this would be better recited as “using a second optimization routine different from the first optimization routine”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim, in general recites several different alternative limitations which renders the scope of the claim difficult to ascertain and therefore indefinite. For example, lines 17-19 recite “checking that the values calculated are within predetermined reference ranges and/or comply with the predetermined restrictions” therefore this encompasses three different alternatives of checking the values (1) relative to the predetermined reference ranges, (2) relative to the predetermined restrictions, or (3) relative to both the ranges and restrictions. These alternative limitations, by themselves, do not render the claim indefinite, however, the subsequent alternative limitations in combination with these limitations render the claim indefinite. Specifically, the claim later elaborates on the checking step and recites on lines 20-22 that “if the step of checking returns a result…are within the predetermined reference ranges and/or comply with the predetermined restrictions”. This renders the claim indefinite as this would appear to encompass the different alternatives such as if the values are only one of within the range or comply with restrictions, than operation continues. In other words this encompasses a situation in which one of the ranges or restrictions are exceeded but the other is not, that operation would continue which would be inconsistent with the specification. Further, it is noted that several instances are introduced with the multiple “and/or” recitations where if one was to interpret the limitations of lines 17-19 as one of (1), (2), or (3) (see above), than the result would not readily be consistent with all alternatives later recited. For example, if one interpreted lines 17-19 under the alternative of the checking the values relative to the reference ranges, than the subsequent alternatives of “a result that the remaining unselected parameters calculated” comply with the predetermined restrictions would not readily make sense. Similar reasoning can be outlined for the limitations of lines 24-27. Because of the several alternative limitations leads to such ambiguity and confusion, the claim is rendered indefinite. 
Even further regarding Claim 1, lines 20 and 24 both recite “wherein if the step of checking returns a result…” These limitations render the claim further indefinite as the term “if” would appear to present optional limitations, however, it is not readily clear if the Applicant is intending for such limitations to be optional limitations. 
Regarding Claims 3 and 6-8, the claims introduce several alternative limitations with the use of multiple recitations of “and/or” with reference to the claimed parameters and given the multiplicity of such recitations, a definite scope of the claims cannot be readily attained given the unduly amount of alternatives presented in these dependent claims as well as in Claim 1. 
Regarding Claim 9, the claim is rendered indefinite for essentially the same reasons as claim 1 outlined above. Specifically, the multiple recitations of “and/or” and the recitations of “if the step of checking returns a result” render the claim indefinite given the amount of alternative limitations and the issues the different limitations present to one another given such alternatives and further indefinite given the lack of clarity as to whether the term “if” is intending to outline an optional limitation or not.  
Claims 2 and 5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2013/164985- cited in the IDS), in view of Junker (EP 1433708A2- see attached PDF for translation comprising paragraph numbers).

Regarding Claim 1, Sasaki discloses a method for controlling operating parameters of a follower sealing unit (7; Figure 3) in a product packing machine (1; Figure 3), comprising:
providing the sealing unit (7) comprising a sealing module (71) movable with reciprocating motion (see Figure 4; Para. 0026) along a feed path (downward path; see Para. 0023) of a tubular film (T) to be sealed, wherein the sealing module (7) comprises two sealing elements (71) which are movable relative to each other along a sealing direction (“inward to each other”) transverse to the feed path (Para. 0026),
implementing the method in accordance with a group of operating parameters and comprising the following steps: 
A) establishing a set value (via “input/display means 10”; Figure 5) of an input operating parameter of the group, selected between sealing time and production speed (see “the operating speed”, “bag length”, “sealing time”, etc.; Para. 0037); 
B) calculating (via “calculating means 91”) values of remaining, unselected operating parameters (“transport speed of the tubular packaging material”, “the linear distance from B to C”/stroke length, “angular velocity” of the sealing elements 71; Para. 0037, 0045) of the group as a function of the set value (see Para. 0038 which discloses determining the values based on the input set value) using an optimization routine (calculations carried out per Paras. 0037, 0038, 0056), wherein one or more of the remaining unselected operating parameters are subject to predetermined restrictions based on a configuration of the machine (See Para. 0037 which discloses “Considering the constraint conditions and the load characteristics of the servomotor M2” when determining/calculating the values and Para. 0038-0039 further elaborates that the calculations consider “mechanical and electrical constraints”); 
C) checking that the values calculated are within predetermined reference ranges and/or comply with the predetermined restrictions (see Para. 0037-0039 and 0056 which disclose that the calculations and setting of the values are carried out while considering the mechanical and electrical constraints of the machine and Para. 0056 discloses imposing such constraints and therefore the calculated values are clearly checked according to the constraints; note that operation of the machine can also be readily viewed as a “checking” as if the values are outside of the constraints, it can be readily assumed that the machine will not function as intended if at all),
However, Sasaki does not readily disclose the checking step returning a result such that if the step of checking returns a result that the remaining, unselected parameters calculated are within the predetermined reference ranges3Application #Inventor(s)Filed and/or comply with the predetermined restrictions, proceeding with operating the product packing machine (1), and
if the step of checking returns a result that at least one of the remaining, unselected parameters calculated is not within the predetermined reference ranges and/or comply with the predetermined restrictions, recalculating the values of the remaining, unselected operating parameters using a further optimization routine different from the optimization routine.
Note: see the 112 rejections above as it is unclear if these recitations of “if the step of checking returns” are intending to positively recite a further step of the method or merely introducing optional limitations. For examination purposes, Examiner is treating these recitations as positively claiming such method steps. 
Attention can be brought to the teachings of Junker. Junker discloses another packaging machine (2; Figure 1) and a method of operating the machine (2) wherein the method includes controlling operating parameters, wherein the controlling comprises establishing (via terminal 32) a set value of an input operating parameter (i.e. “the length of a bag or carton packaging”, “the hourly output capacity”, “the sealing time per packaging”; Para. 0017) of the group, calculating (via curve function; Para. 0017) values (“dynamic limit values”) of remaining, unselected operating parameters (movement parameters of drives) of the group as a function of the set value using an optimization routine (via curve function; Para. 0017-0018), wherein one or more of the remaining unselected operating parameters (associated with “dynamic limit values”) are subject to predetermined restrictions (“static limit values”) based on a configuration of the machine (see end of Para. 0020), checking that the values calculated (“dynamic limit values”) are within predetermined reference ranges and/or comply with the predetermined restrictions (see “static limit values”; Para. 0020-0023 discloses such comparison via a “post-calculation loop”), 
wherein if the step of checking returns a result that the remaining, unselected parameters calculated (associated with “dynamic limit values”) are within the predetermined reference ranges3Application #Inventor(s)Filed and/or comply with the predetermined restrictions (“static limit values”), proceeding with operating the product packing machine (2; Para. 0019 and Para. 0023), and
if the step of checking returns a result that at least one of the remaining, unselected parameters calculated (associated with “dynamic limit values”) is not within the predetermined reference ranges and/or comply with the predetermined restrictions (“static limit values”), recalculating the values of the remaining, unselected operating parameters (“new dynamic limit values”; Para. 0021) using a further optimization routine (associated with the “function” in Para. 0021 for determining “new dynamic limit values” which move within the “minimum and maximum static limit values” by determining changed operating parameters) different from the optimization routine (defined in Paras. 0017-0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated the step of checking and carrying out the resultant operation or recalculating steps as taught by Junker into the method of controlling of Sasaki. By modifying Sasaki in this manner, the calculated parameters can be set in accordance with the constraints of the machine without having to carry out trial runs and therefore reduces the risk any failure of the machine as well as eliminate down time to run such trial runs as taught by Junker (see Paras. 0006 and 0011).

Regarding Claim 2, Sasaki, as modified, discloses the step of calculating the remaining unselected operating parameters (Paras. 0037-0038) is performed by a control unit (9; routine associated with calculation means 91; see Para 0037, 0038, 0045 and note that in order to calculate the values as outlined some form of routine, function, or characteristic relationship must be followed).  

Regarding Claim 3, Sasaki, as modified, discloses the optimization routine is run by iterating at least the step of calculating (via 91) until the values calculated fall within the predetermined reference ranges and/or are compatible with the restrictions (“mechanical and electrical constraints”; see Para. 0037, 0039, 0056 which discloses that the constraints are imposed and considered while the values are determined/calculated and therefore it can be readily interpreted that the calculation is done via at least one iteration to obtain values that are compliant with the constraints/restrictions).  

Regarding Claim 7, Sasaki, as modified, discloses the remaining unselected operating parameters comprise stroke length (“the linear distance in the B to C section”; Para. 0037), acceleration of the sealing module (71) along the feed path (See Figure 2 as the differences in angular velocities will readily yield acceleration values; see also Para. 0042),and acceleration of the sealing elements (71) along the sealing direction (via M2 and arm 72; Para. 0042).  

Regarding Claim 8, Sasaki, as modified, discloses the step of setting the value of the one input operating parameter (i.e. “operating speed” bags/minute) is carried out by also setting one or more of shape, duration, temporal position of an acceleration or deceleration ramp of the sealing module (71) along the feed direction (note Figure 2 shows the shape of the velocity profile of the sealing module that is set based on the input parameters which readily includes a shape, duration and temporal positions of accelerations/decelerations of the sealing module).  

Regarding Claim 9, Sasaki discloses a flow-pack machine (1; Figure 3) for packing products in a tubular film (T), comprising:
a sealing module (7) movable with reciprocating motion (see Figure 4; Para. 0026) along a feed path (downward path; see Para. 0023) of a tubular film (T) to be sealed, wherein the sealing module comprises two sealing elements (71) which are movable relative to each other along a sealing direction (“inward to each other”) transverse to the feed path (Para. 0026), 
a memory containing a group of operating parameters (see Para. 0041 which mentions storing parameters with the calculation means 91 and therefore some form of memory must be present),
 a control panel (10; Figure 5) configured for entering an input operating 16parameter (Para. 0037) of the group,
a processor (control means 9 including calculation means 91) configured for controlling the machine to carry out the claims of establishing a set value, calculating values, and checking the calculated values as claimed (see Claim 1 rejection above as the method steps encompass such control functions; see Paras. 0037-0039, 0045, 0056).
However, as outlined in the rejection of Claim 1 above, Sasaki is silent on the processor configured to control the machine such that the checking function includes returning a result such that if the step of checking returns a result that the remaining, unselected parameters calculated are within the predetermined reference ranges3Application #Inventor(s)Filed and/or comply with the predetermined restrictions, proceeding with operating the product packing machine, and if the step of checking returns a result that at least one of the remaining, unselected parameters calculated is not within the predetermined reference ranges and/or comply with the predetermined restrictions, recalculating the values of the remaining, unselected operating parameters using a further optimization routine different from the optimization routine.
Attention is brought to Junker which teaches a processor (processor 14/ regulating device 16; Figure 1) for carrying out a checking step including the claimed details (see rejection of Claim 1 for reference).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the processor of Sasaki to include the functional ability to check and carry out the resultant operation or recalculating steps as taught by Junker. By modifying Sasaki in this manner, the calculated parameters can be set in accordance with the constraints of the machine without having to carry out trial runs and therefore reduces the risk any failure of the machine as well as eliminate down time to run such trial runs as taught by Junker (see Paras. 0006 and 0011).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2013/164985- cited in the IDS), in view of Junker (EP 1433708A2- see attached PDF for translation comprising paragraph numbers), and in further view of Lutz (US PGPUB 2019/0177022).

Regarding Claim 5, Sasaki, as modified, discloses essentially all elements of the claimed invention but fails to disclose a step of checking that the set value of the input operating parameter falls within a predetermined and/or acceptance range prior to the calculating step.
Attention can be brought to the teachings of Lutz which includes another method for controlling operating parameters of a sealing unit of a packaging machine (1; Figure 1) wherein values for setting parameters are set and a corresponding dynamic threshold value is determined and if the dynamic threshold value exceeds a setting range (pre-stored acceptance range) of machine (1), then the value of the setting parameter is changed as required (see Para. 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the control method of Sasaki such that after the input parameters are set, the corresponding values (or calculated thresholds) are checked/compared to an acceptance (setting) range as taught by Lutz. By modifying Sasaki in this manner, operation according to setting parameters that are outside of the machine’s capability can be prevented as taught by Lutz (see Para. 0018). Further it is noted that with such a checking step, damage to the machine or product can be readily prevented. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (WO 2013/164985- cited in the IDS), in view of Junker (EP 1433708A2- see attached PDF for translation comprising paragraph numbers), and in further view of Nakagawa (US PGPUB 2003/0074865).

Regarding Claim 6, Sasaki, as modified, discloses essentially all elements of the claimed invention but fails to disclose at least some of the predetermined reference ranges and/or the predetermined restrictions are a function of a format of a product processed in the machine and are automatically changed if a different format is selected.  
Attention can be brought to the teachings of Nakagawa. Nakagawa teaches another method of packaging and controlling parameters, of a machine (Figure 1), within the method of packaging wherein values are set (via input 40; Figure 2) for input parameters (such as bags/time, size of bags, kind of articles, etc.; see Para. 0035, 0044-0045) and values of control parameters (i.e. angular velocity) are calculated based on the input values (Para. 0046). Therefore Nakagawa teaches operating parameters being a function of the format of the product processed and are automatically changed if different formats are selected (see Para. 0044-0046).
Note that Junker teaches comparing operating parameters to reference ranges and/or the restrictions. Therefore, in view of Nakagawa, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have readily adjusted the referenced ranges/restrictions (clearly disclosed by Junker) incorporated in Sasaki based on the format of the product as Nakagawa teaches adjusting the operating parameters based on the format of the product. By modifying Sasaki in this manner, the operation of the sealing can be optimized based on the type of package being produced and the versatility of the packaging system increased. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection relies on a new combination of references not applied in the prior rejections of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
	-Cherney (US PGPUB 2017/0029141) discloses a packaging machine comprising a control system which uses algorithms for determining operating parameters (see Para. 0049).
	-Jacobs (US PGPUB 2003/0230941) discloses a control system for use in a packaging system (Figure 6) with bag sealing units (200) which uses a routine/polynomial to calculate parameter values and further recalculates the values upon an abnormal event (see Para. 0014).
	-Phillipp (US Patent 5,966,908) discloses a packaging machine comprising a control system for calculating control trajectories of operational components.
	-Blaser (US Patent 5,086,964) discloses a control system for feeding bags of a set length and computing parameters based on the desired bag length. 
	-Fukuda (US Patent 5,753,067) discloses a control system for calculating the speed of sealing elements based on input parameters (i.e. bag length or production speed). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        9/22/2022